         Case 1:19-cv-00286-VEC Document 1 Filed 01/10/19 Page 1 of 25



RAPAPORT LAW FIRM, PLLC
Marc A. Rapaport
One Penn Plaza
250 West 34th Street, Suite 2430
New York, NY 10119
Telephone: (212) 382-1600
mrapaport@rapaportlaw.com

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
ZENON DE LA ROSA, individually, and on
behalf of all others similarly situated,

                                                                   CLASS ACTION
                                   Plaintiff,                      COMPLAINT

                                vs.

CHESTNUT HOLDINGS OF NEW YORK INC.,
1288 LLC, JONATHAN WIENER, and all related
entities.


                                     Defendants.
---------------------------------------------------------------X

        Representative Plaintiff ZENON DE LA ROSA (“De la Rosa” and/or “Plaintiff”),

individually and on behalf of all others similarly situated, as class representative, upon

personal knowledge as to himself and upon information and belief as to other matters, by

his attorneys, RAPAPORT LAW FIRM, PLLC, as and for his Complaint, allege:

                                 PRELIMINARY STATEMENT

        The Nature of Plaintiff’s Claims:

        1.       This action is brought pursuant to the New York Labor Law (“NYLL”)

Article 19 § 663, 12 New York Codes, Rules and Regulations (“NYCRR”), Part 141 and

NYLL Article 6 § 190 et seq., the Fair Labor Standards Act (“FLSA”), and 29 U.S.C. §

207, to recover unpaid overtime wages, minimum wages, and other wages owed to Plaintiff

and similarly situated co-workers – superintendents, porters and other building
        Case 1:19-cv-00286-VEC Document 1 Filed 01/10/19 Page 2 of 25



maintenance workers – who have worked at apartment buildings owned and/or operated by

defendants in New York City.

       2.      This is a class/collective action, seeking unpaid wages, including minimum

wage and unpaid overtime compensation and interest thereon, reimbursement for unlawful

deductions, liquidated damages and other penalties, injunctive and other equitable relief

and reasonable attorneys’ fees and costs, under, inter alia, the Fair Labor Standards Act

(“FLSA”) §§ 6 and 7, 29 U.S.C. §§ 206 and 207.

       3.      This action further invokes diversity jurisdiction and the supplemental

jurisdiction of this Court to consider claims arising under New York Labor Law (“NYLL”)

(e.g., New York Wage Payment Act; NY Labor Law §§ 191, 193, and 195; 12 N.Y.C.R.R.

Part 141-1.9 and 2.10, and Part 142; and NY Labor Law § 215).

       The Chestnut Enterprise:

       4.      At all relevant times, Defendants were and still are a centrally managed real

estate enterprise (hereinafter the “Chestnut Enterprise”) that owns, controls, and manages

apartment buildings and commercial properties (the “Chestnut Buildings”) in the New

York Metropolitan Area, and during the relevant time periods, the Chestnut Enterprise has

employed more than One Hundred (100) superintendents, porters and handymen.

       5.      In 2018 alone, the Chestnut Enterprise added an additional 19 properties to

its vast and valuable real estate portfolio. Two years earlier, in or about 2016, the Chestnut

Enterprise acquired a portfolio of 19 apartment buildings for a price tag of $87 million.

This vast and valuable real estate enterprise was acquired and built with the labor of

maintenance workers (superintendents, porters and handymen) who were denied overtime

compensation and other wage-related rights afforded by the FLSA, NYLL, and related

regulations.




                                              2
        Case 1:19-cv-00286-VEC Document 1 Filed 01/10/19 Page 3 of 25



        6.     This Collective and Class Action seeks redress for state and federal wage

violations that Defendants, as joint employers, inflicted on Superintendents, Porters and

other maintenance personnel who worked at the Chestnut Buildings during the applicable

FLSA and NYLL statute of limitations periods.

        7.     During the time period relevant to the Plaintiff’s and Class Members’ causes

of action, the Chestnut Enterprise was controlled by individual defendant Jonathan Wiener

(“Wiener”) who had the status of joint employer of superintendents, porters, handymen

and other maintenance personnel work worked at the Chestnut Buildings during the

applicable FLSA and NYLL statute of limitations periods.

        8.     At all relevant times, the Chestnut Enterprise had a principal place of

business at 5676 Riverdale Avenue, Bronx, New York 10471, from which it owned,

operated and managed the Chestnut Buildings under the same policies regarding the

payment of wages to building maintenance employees.

        9.     Title to each of the Chestnut Buildings is nominally vested in a limited

liability company (collectively, the “Title-Holding Entities”), each of which is wholly

owned and controlled by the Chestnut Enterprise, and each having Wiener and/or Wiener’s

agent as a principal and/or authorized signatory.

        10.    The Chestnut Enterprise has applied common employment practices,

policies and procedures to Superintendents and maintenance workers of the Buildings,

including, inter alia, the Chestnut Enterprise’s practice of willfully refusing to compensate

these employees for all hours worked beyond the first forty (40) hours of work per work

week.

        11.    The Chestnut Enterprise carried out its common employment practices,

policies and procedures by, inter alia, issuing directives that were communicated by the




                                              3
        Case 1:19-cv-00286-VEC Document 1 Filed 01/10/19 Page 4 of 25



Chestnut Enterprise’s Property Managers, each of whom was responsible for overseeing

various buildings and superintendents.

       12.      Building superintendents were required to remain on call at their respective

buildings from early morning through late at night, where they performed snow removal,

providing building access to emergency responders, addressed leaks, handled tenant

requests, and performed other tasks. Regardless of the time of day or night and/or day of

the week when such work was needed, superintendents were paid fixed weekly and/or

monthly sums, and they were not paid overtime compensation despite working

substantially more than 40 hours per workweek in violation of the FLSA.

       13.      Furthermore, the Chestnut Enterprise had a policy and practice of requiring

unlawful deductions from wages, including the Chestnut Enterprise’s requirement that

Superintendents, Porters and Handymen pay for tools used solely for the benefit of the

Defendants, in violation of Section 141-1.9 of the Rules promulgated by the New York

State Department of Labor for the building service industry. 12 N.Y.C.R.R. § 141-1.9.

                              JURISDICTION AND VENUE

       14.      Subject matter jurisdiction exists pursuant to 28 U.S.C. §§ 1331 and 1137

because this case arises under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. The

Court has supplemental jurisdiction over the New York State law claims pursuant to 28

U.S.C. §1367.

       15.      Venue is appropriate in this district pursuant to 28 U.S.C. §1391 because

Defendants transact business and have agents in the Southern District and this is the

judicial district in which the events giving rise to the claims occurred. Defendants have

facilities and employed Plaintiff and Class Members in this district.

       16.      This Court has personal jurisdiction over the Defendants pursuant to New

York Civil Practice Law and Rules § 301 in that, inter alia, Defendants reside and/or


                                              4
        Case 1:19-cv-00286-VEC Document 1 Filed 01/10/19 Page 5 of 25



transact business within this State, employed Plaintiff within the State of New York, and

otherwise engaged in conduct that allows for the exercise of jurisdiction as permitted by the

Constitution of the United States and the laws of the State of New York, and accordingly

may be served with process pursuant to Fed. R. Civ. P. 4(h)(1).

                                      THE PARTIES

Plaintiff

       17.     De la Rosa is an adult, natural person who resides in the City, County and

State of New York.

       18.     Beginning in or about September 2014 until on October 3, 2016, De la Rosa

worked for Defendants as a Superintendent/Maintenance Worker in New York County at

1288 and 1292 Washington Avenue, Bronx, New York.

       19.     De la Rosa was required, as a condition of his employment, to remain on-

call, and his workweek would typically exceed 80 hours.

       20.      De la Rosa was repeatedly and pervasively paid substandard wages insofar

as he was: (a) denied full pay for all hours worked; (b) denied overtime compensation

despite working substantially more than 40 hours per workweek; (c) subjected to unlawful

wage deductions, including being required to pay for work-related expenses out of his own

wages without reimbursement.

       21.     De la Rosa’s work schedule was particularly abusive and onerous because

he was responsible for two buildings with a total of 59 apartments that were in deplorable

condition, and during most of the period of his employment, Defendants did not provide De

la Rosa with a porter to assist him with his work.

Individual Defendant (Jonathan Wiener)

       22.     Wiener is an adult, natural person who, upon information and belief, resides

in Westchester County, New York.


                                              5
          Case 1:19-cv-00286-VEC Document 1 Filed 01/10/19 Page 6 of 25



          23.   Upon information and belief, Wiener maintains a principal place of business

at 5676 Riverdale Avenue, Bronx, New York 10471.

          24.   Upon information and belief, at all relevant times, Wiener was (and he

continues to be) the most senior executive in the entities that comprise Chestnut Enterprise

and through which the Chestnut Enterprise invests in, owns and controls the Chestnut

Buildings.

          25.   During the time periods relevant to this Complaint, Wiener was managing

member or senior executive of the entities that nominally hold title to the Chestnut

Buildings.

          26.   Upon information and belief, Wiener is liable for the wages of Plaintiff and

those similarly situated under New York Business Corporation Law § 630 and New York

Limited Liability Company Law § 609(c).

          27.   Upon information and belief, Wiener has managerial and operational control

over the Chestnut Enterprise’s financial affairs and personnel policies, including, but not

limited to, matters and policies pertaining to compensation of the Chestnut Enterprise’s

employees and overtime policies.

          28.   Wiener monitored and directed De la Rosa’s work performance by, inter

alia, regularly overseeing monthly meetings of superintendents that were held at

Defendants’ offices in Riverdale.

          29.   At the foregoing monthly meetings, Wiener would communicate various

instructions to superintendents through Spanish-speaking supervisors. On multiple

occasions during these meetings and in other contexts, De la Rosa was instructed on the

importance of being available 24 hours per day, 7 days per week, to handle emergent

issues.




                                             6
         Case 1:19-cv-00286-VEC Document 1 Filed 01/10/19 Page 7 of 25



         30.   At the monthly superintendents’ meetings,           De la Rosa and other

superintendents received instructions regarding how to perform their work.

The Defendant Entities that are under the Common Control of the Chestnut
Enterprise

         31.   At all times hereinafter mentioned, Chestnut Holdings of New York Inc.

(“Chestnut Holdings NY”) was and is a domestic corporation doing business in New York

State.

         32.   At all times hereinafter mentioned, 1288 LLC was and is a limited liability

company organized and existing pursuant to the laws of the State of New York, and upon

information and belief, it was established and controlled by the Chestnut Enterprise for the

purpose of nominally holding title to buildings situated at 1288 and 1292 Washington

Avenue, Bronx, New York.

         33.   Wiener, Chestnut Holdings NY, 1288 LLC, as well as all other entities

holding title to the Chestnut Buildings, all operated as a centrally-managed real estate

enterprise, under common direction and control.             With respect to personnel and

employment policies, the Chestnut Enterprise would carry out its practices and policies

through its managerial personnel, including property managers, each of whom exercised

direct oversight over the Chestnut Enterprise’s superintendents, porters and other

maintenance personnel worked at Chestnut Buildings.

                            CLASS ACTION ALLEGATIONS

         34.   De la Rosa brings this action individually and as a class action on behalf of

all persons similarly situated and proximately damaged by Defendants’ conduct, including,

but not necessarily limited to, the following Plaintiff Classes:

         FLSA Class:

         35.   The FLSA Class refers to all persons who are, or have been, employed as

superintendents and maintenance workers at the Chestnut Buildings (the “FLSA Collective

                                               7
        Case 1:19-cv-00286-VEC Document 1 Filed 01/10/19 Page 8 of 25



Plaintiffs”) from three (3) years prior to this action’s filing through the date of the final

disposition who elect to opt-in to this action.

       36.     This action claims that Defendants violated the wage and hour provisions of

FLSA by depriving Plaintiff, as well as others similarly situated to named Plaintiff, of their

lawful wages. Upon information and belief, there are many similarly situated current and

former superintendents and maintenance workers of Defendants who have been underpaid

in violation of the FLSA and who would benefit from the issuance of a court-supervised

notice of this lawsuit and the opportunity to join this lawsuit.

       37.     At all relevant times, Defendants are aware and have been aware of the

requirements to pay De la Rosa and FLSA Collective Plaintiffs at an amount equal to the

rate of one and one-half times their regular rates of pay for all hours worked each

workweek above forty, yet they purposely and willfully chose not to do so.

       38.     Defendants failed to pay De la Rosa and the FLSA Collective Plaintiffs for

hours worked per workweek above forty in violation of the FLSA.

       39.     The FLSA Collective Plaintiffs are readily ascertainable, such information

being in the possession and control of Defendants.

       40.     Plaintiff and all similarly situated employees who elect to participate in this

action seek unpaid compensation, unpaid overtime, an equal amount of liquidated damages

and/or prejudgment interest, attorneys’ fees, and costs pursuant to 29 U.S.C. § 216(b).

       The New York Class – Rule 23 Class Allegations:

       41.     The New York Class refers to all persons who are, or have been, employed

as Superintendents and maintenance workers at the Chestnut Buildings on or after the date

that is six years before the filing of the Complaint in this case and the date of final

judgment in this matter as defined herein.




                                                  8
        Case 1:19-cv-00286-VEC Document 1 Filed 01/10/19 Page 9 of 25



       42.       The Rule 23 Class Members (“New York Class”) are readily ascertainable.

The number and identity of the Rule 23 Class Members are determinable from the records

of Defendants. The positions held, and nature and extent of certain unlawful deductions

from wages are also determinable from Defendants’ records. For purposes of notice and

other purposes related to this action, their names and addresses are readily available from

Defendants. Notice can be provided by means permissible under Fed. R. Civ. P. 23.

       43.       The Defendants, their officers, and directors are excluded from the Classes,

as well as all persons who will submit timely and otherwise proper requests for exclusion

from the Rule 23 Class.

       44.       This action has been brought and may properly be maintained as a

class/collective action under Fed.R.Civ.P. Rule 23 and 29 U.S.C. §216 because there is a

well-defined community of interest in the litigation and the proposed Classes are easily

ascertainable.

       (a) Numerosity: A class action is the only available method for the fair and efficient

       adjudication of this controversy. The members of the classes are so numerous that

       joinder of all members is impractical, if not impossible.        Membership in the

       Plaintiff Classes will be determined upon analysis of employee and payroll records,

       among other records maintained by Defendants.

       (b) Commonality: The Representative Plaintiff and the Class Members share a

       community of interests in that there are numerous common questions and issues of

       fact and law which predominate over any questions and issues solely affecting

       individual members, thereby making a class action superior to other available

       methods for the fair and efficient adjudication of the controversy. Consequently,

       class certification is proper under Fed.R.Civ.P. Rule 23(b)(3) and 29 U.S.C.

       §216(b).     For example, the Chestnut Enterprise’s practice and policy of failing to


                                              9
Case 1:19-cv-00286-VEC Document 1 Filed 01/10/19 Page 10 of 25



comply with New York Labor Law requirements pertaining to wage notices and

pay statements, as alleged above, applies to all members of the New York Class,

and the relief demanded (including, inter alia, the demand for injunctive and

declaratory relief) affects the entire class.   Similarly, the Chestnut Enterprise’s

policy and practice of unlawful deductions is applicable class-wide and involves

common legal and factual issues.

(c) Typicality: The Representative Plaintiff’s claims are typical of the claims of the

Plaintiff Classes. The Representative Plaintiff and all members of the Plaintiff

Classes sustained injuries and damages arising out of and caused by Defendants’

common course of conduct in violation of state and federal law, as alleged herein.

All of the Rule 23 Class Members were subject to the same corporate practices of

Defendants of failing to pay minimum wage and overtime compensation; unlawful

wage deductions; violations of NYLL §195(3) by failing to issue wage statements

to employees in the primary language of employees that correctly identified the

name of the employer, address of employer, rates of pay or basis thereof, regular

hourly rate, number of overtime hours worked; and violations of NYLL §195(1) by

failing to provide to employees, upon hiring, a written notice in English and the

employee’s primary language setting forth the employee’s rates of pay and basis

thereof, the name of the employer, physical address of the employer’s business,

names used by the employer, and other legally-mandated disclosures.

(d) Superiority of Class Action: Since the damages suffered by individual Class

Members, while not inconsequential, may be relatively small, the expense and

burden of individual litigation by each member makes, or may make it, impractical

for Class Members to seek redress individually for the wrongful conduct alleged

herein. Should separate actions be brought or be required to be brought by each


                                     10
       Case 1:19-cv-00286-VEC Document 1 Filed 01/10/19 Page 11 of 25



       individual Class Member, the resulting multiplicity of lawsuits would cause undue

       hardship and expense for the Court and the litigants. The prosecution of separate

       actions would create a risk of inconsistent rulings, which might be dispositive of the

       interests of other Class Members who are not parties to the adjudications and/or

       may substantially impede their ability to adequately protect their interests. This risk

       is particularly applicable here, in light of the demand herein for declaratory and

       injunctive relief relating to NYLL § 195(1) and (3). Moreover, the Representative

       Plaintiff is informed and believes, and based thereon allege, that Defendants, have

       acted and refused to act on grounds generally applicable to all claims, thereby

       making appropriate injunctive and monetary relief for all members of each class.

       Consequently, Class certification is proper under Fed.R.Civ.P. Rule 23(b)(2) and 29

       U.S.C. § 216(b).

       (e) Adequacy of Representation: The Representative Plaintiff in this class action is

       an adequate representative of the Plaintiff Classes, in that the Representative

       Plaintiff’s claims are typical of those of the Plaintiff Classes and the Representative

       Plaintiff has the same interests in the litigation of this case as the Class Members.

       The Representative Plaintiff is committed to vigorous prosecution of this case, and

       have retained competent counsel, experienced in employment litigation of this

       nature, who have demonstrated diligence in investigating the facts relevant to the

       claims of the Representative Plaintiff and putative Class Members.                 The

       Representative Plaintiff is not subject to any individual defenses unique from those

       conceivably applicable to the Class as a whole.

       45.     Upon information and belief, Defendants and other employers throughout

the state violate the New York Labor Law. Current employees are often afraid to assert

their rights out of fear of direct retaliation or indirect retaliation. Former employees are


                                             11
       Case 1:19-cv-00286-VEC Document 1 Filed 01/10/19 Page 12 of 25



fearful of bringing claims because doing so can harm their employment, future employment

and future efforts to secure employment. Class actions provide Rule 23 Class Members

who are not named in the complaint a degree of anonymity which allows for the

vindication of their rights while reducing these risks.

                         COMMON FACTUAL ALLEGATIONS

       46.     As described herein, Defendants have, for years, knowingly failed to

adequately compensate those employees within the class definitions identified above for

wages, including overtime wages due, under the FLSA (29 U.S.C. §§ 206 and 207) and

NYLL (Article 19), and unlawfully deducted sums from wages in violation of the New

York Wage Payment Act, Labor Law § 190, et seq., the New York Labor Law § 650, et

seq., and New York Department of Labor Regulations, 12 N.Y.C.R.R. Part 142. Among

other means, Defendants engaged in unlawful business practices by requiring employees to

work numerous hours of overtime on a daily and/or weekly basis without overtime

compensation. In addition, Defendants took unlawful deductions from De la Rosa’s wages,

by requiring him to pay the cost of tools and supplies.

       47.     Upon information and belief, Defendants have been and continue to be

employers engaged in interstate commerce and/or the production of goods for commerce,

within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

       48.     At all relevant times, Defendants employed and/or continue to employ De la

Rosa and each of the FLSA Class members within the meaning of the FLSA.

       49.     At all relevant times, Defendants employed and/or continue to employ De la

Rosa and each of the New York Class members within the meaning of the NYLL, §§ 2 and

651.

       50.     Defendants employ employees at their places of business in the activities of

an enterprise engaged in commerce, including employees handling, selling or otherwise


                                              12
       Case 1:19-cv-00286-VEC Document 1 Filed 01/10/19 Page 13 of 25



working on goods or materials that have been moved or produced for commerce. The

enterprise has an annual gross volume of sales made or business done in an amount not less

than $500,000.    Therefore, the employees are employed in an enterprise engaged in

commerce within the meaning of section (3)(s)(1)(A) of the FLSA.

       51.     At all relevant times, the Chestnut Enterprise, and its constituent entities,

were and continue to be an “enterprise engaged in commerce” within the meaning of the

FLSA, operating a group of more than fifty-eight (58) apartment buildings that are

nominally titled in different corporate names but which are centrally owned and controlled

by Defendants.

       Defendants Constitute Joint Employers

       52.     Defendants, collectively as the Chestnut Enterprise, had the power to hire

and fire Representative Plaintiff and putative Class Members, supervised and controlled

Representative Plaintiff’s and putative Class Members’ work schedules and conditions of

employment, determined the rate and method of paying Representative Plaintiff and

putative Class Members and maintained Representative Plaintiff’s and putative Class

Members’ employment records.

       53.     The Representative Plaintiff is informed and believes that at all relevant

times, the constituent individuals and entities of Chestnut Enterprise functioned as a unified

enterprise, namely:

       (a) Ultimate control of Chestnut Buildings is exercised by Wiener;

       (b) Though the Chestnut Buildings are titled in different corporate names, Wiener
           has substantial ownership interests in the entities that nominally hold title to the
           Chestnut Buildings;

       (c) Buildings of the Chestnut Enterprise are centrally managed;

       (d) The Chestnut Enterprise has publicized its status as a family-operated real estate
           business that focuses primarily on multiple family apartment buildings; and



                                             13
          Case 1:19-cv-00286-VEC Document 1 Filed 01/10/19 Page 14 of 25



          (e) The Chestnut Enterprise issues uniform personnel policies and directives to its
              maintenance personnel, either through its field managers or other managerial
              personnel.

          54.    Through their integrated ownership and management structure, all of the

Defendants have an economic interest in the Buildings.

          55.    Defendants each had either functional and/or formal control over terms and

conditions of work and over the policies and practices with respect to the employment and

compensation of the Plaintiff.

          56.    Defendants employ or employed Plaintiff, and are or were Plaintiff’s

employers within the meaning of 29 U.S.C. 201 et seq. and the NYLL.

          57.    Upon information and belief, the Corporate Defendants are either alter egos

of each other, and/or the Corporate Defendants failed to operate as entities legally separate

and apart from themselves by, among other things:

          (a) Failing to adhere to the corporate formalities necessary to operate Corporate
              Defendants as corporations;

          (b) Defectively forming or maintaining corporations by, among other things, failing
              to hold annual meetings or maintaining appropriate corporate records;

          (c) Operating Corporate Defendants for their own benefit and maintaining control
              over these corporations as close corporations, all as part of the same residential
              real estate enterprise that ultimately benefitted the Wiener family.

          (d) Intermingling assets and debts of their own with Corporate Defendants and
              diminishing and/or transferring assets to avoid full liability as necessary to
              protect their own interests; and

          (e) Other actions evidencing a failure to adhere to the corporate form.

          58.    Upon information and belief, Defendants run the business of all of the

Chestnut Enterprise as one operation, and Defendants’ operations were interrelated and

united.

          59.    Consistent with their policies and patterns or practices, Defendants harmed

Plaintiff individually, as set forth below.


                                               14
       Case 1:19-cv-00286-VEC Document 1 Filed 01/10/19 Page 15 of 25



       Defendants’ Wage and Hour Violations

       60.     De la Rosa’s responsibilities as Superintendent at two separate buildings

were particularly challenging because the two buildings where he worked (1288 and 1292

Washington Avenue, Bronx) had been long neglected and were plagued with constant

problems, including pipes throughout the buildings that leaked (including leaks into

common areas); hordes of rats whose size, tenacity and number are too shocking to fully

describe; mechanical and structural elements that were, quite literally, falling apart,

including, inter alia, collapsing ceilings.

       61.     De la Rosa also handled: maintaining the buildings’ appearance, cleaning,

mopping, constant repairs to egregiously decaying building systems, plastering, accepting

oil deliveries, communicating with tenants, delivering rent invoices to tenants; collecting

rent from delinquent tenants, sweeping the sidewalk, recycling, garbage, showing vacant

apartments, cleaning and removing discarded items from newly-vacated apartments,

installing kitchen appliances including stoves and refrigerators, maintaining bathroom and

kitchen faucets, fitting locks, patching drywall, painting ceilings, grouting, plugging mice

holes, unclogging toilets, installing doorbells, electrical work, carpentry, and shoveling

snow. During most of his employment, De la Rosa did all of the foregoing with no

porter/assistant to help him.

       62.     De la Rosa was required to be on call, 24 hours per day, seven days a week,

including on holidays, to address emergent issues. The Defendants and the tenants would

contact De la Rosa by his cellular telephone.

       63.     Throughout his employment, De la Rosa worked 80 hours per week. During

periods of severe winter weather, his workweek would be substantially more than this.

       64.     On a typical weekday, De la Rosa began his workday at 6:00 a.m., when he

would clean the sidewalk and common areas. Typically (i.e., on a day without


                                                15
       Case 1:19-cv-00286-VEC Document 1 Filed 01/10/19 Page 16 of 25



emergencies), De la Rosa worked until 6:00 p.m., without any defined, uninterrupted

scheduled period for lunch.

       65.     On Saturdays, De la Rosa performed cleaning work from approximately

6:00 a.m. to 10:00 a.m., assuming that there was no emergency that required further hours.

On Sundays, De la Rosa prepared the garbage for Monday morning pick-up, which

involved at least four hours of work every Sunday.

       66.     But the foregoing only involved regular duties. In a typical week, repairs

and unplanned circumstances (such as leaks; electrical failures; emergency responders

requiring access; tenant requests) involved at least 12 or more hours of additional work

above and beyond De la Rosa’s regular hours described above.

       67.     Because the buildings at 1288 and 1292 Washington Avenue had been

severely neglected, De la Rosa would, on occasion, work around-the-clock to address

particularly emergent circumstances, for which he received no overtime pay. Solely by

way of example, on or about August 9, 2016, De la Rosa was notified at 2:00 a.m. that a

leak that extended over three floors of 1292 Washington Avenue had led to a ceiling

collapse at an apartment on the building’s second floor. De la Rosa worked, without break,

over the entire night to fix the apartment. As a result, it is conservatively estimated that De

la Rosa worked approximately 80 hours during the workweek ending August 12, 2016.

But for the foregoing work week, De la Rosa received no overtime pay. Based on his

regular rate of pay ($500/week), De la Rosa effective hourly rate for the week ending

August 12, 2016 was $5.55.

       68.     De la Rosa was required, as a condition of his employment, to pay, from his

personal funds, for his tools, which included, among others, a welding machine, electrical

saw, heavy snake, electrical tester, and other items.




                                              16
       Case 1:19-cv-00286-VEC Document 1 Filed 01/10/19 Page 17 of 25



       69.     Defendants did not instruct De la Rosa to record the number of hours that he

worked each week. Instead, they compensated with flat sum ($500 per week), which

covered only the first forty hours of work per week, with no payment whatsoever for

overtime hours.

       70.     Defendants failed to provide De la Rosa with proper wage statements that

accurately reflected the amount of hours that he worked each week.

       71.     The flat sums that Defendants paid to De la Rosa were intended to cover

only the first forty hours worked per week.

       72.     Defendants designated De la Rosa and other Superintendents as hourly

employees who were entitled to (but never actually paid) overtime compensation. Upon

information and belief, through this fiction, Defendants willfully tried to evade overtime

and minimum wage laws by creating the illusion of compliance, even though, in practice,

Superintendents received fixed sums.

       73.     De la Rosa was never instructed to report the number of hours that he

worked on any given day and/or in any given pay period.            He was never given any

mechanism for reporting his hours.

       74.     Defendants violated their obligation under the FLSA to make and preserve a

record of the hours worked by De la Rosa – an unlawful practice and procedure that, upon

information and belief, was applied to all Superintendents and Porters.

                   AS AND FOR A FIRST CAUSE OF ACTION
               FLSA Overtime Wage Violations, 29 U.S.C. §§ 201 et seq.
                                 (FLSA Class)

       75.     De la Rosa incorporates each and every allegation of the preceding

paragraphs, with the same force and effect as though fully set forth herein.

       76.     At all relevant times hereto, the Defendants have been employers engaged in

commerce, as defined under 29 U.S.C. § 203(b) and (d). Defendants employed members of


                                              17
       Case 1:19-cv-00286-VEC Document 1 Filed 01/10/19 Page 18 of 25



the FLSA Class as Superintendents, employment positions which engaged the employees

in commerce, as defined under 29 U.S.C. §§ 203(b), (e), (g) and 29 U.S.C. § 207(a)(1). At

all times relevant hereto, Defendants have been an “enterprise engaged in commerce or in

the production of goods for commerce,” as defined under 29 U.S.C. § 203(s)(1).

       77.    De la Rosa is informed and believes, and thereon alleges, that Defendants

have required, or require, the FLSA Class Members as part of their employment to work

without additional compensation, such as overtime, in excess of the forty hours per week

maximum under 29 U.S.C. § 207(a)(1). That Section provides the following:

       Except as otherwise provided in this section, no employer shall employ any of his
       employees...for a workweek longer than forty hours unless such employee receives
       compensation for his employment in excess of the hours above specified at a rate
       which is not less than one and one-half times the regular rate at which he is
       employed.

       78.    Indeed, in the performance of their duties for Defendants, members of the

FLSA Class routinely worked over substantially more than forty (40) hours per week, yet

did not receive overtime compensation for the work, labor and services they provided to

Defendants, as required by the FLSA, 29 U.S.C. §§ 206 and 207. The precise number of

unpaid overtime hours will be proven at trial.

       79.    De la Rosa proposes to undertake appropriate proceedings to have such

FLSA Class Members aggrieved by Defendants’ unlawful conduct notified of the

pendency of this action and join this action as Plaintiffs, pursuant to 29 U.S.C. § 216(b),

by filing written consents to joinder with the Court.

       80.    Defendants’ violations of the FLSA were willful violations of the FLSA,

within the meaning of 29 U.S.C. § 255(a).

       81.    As a result of the foregoing, De la Rosa seeks judgment against Defendants

on his own behalf, and on behalf of those FLSA Class Members similarly situated who

file written consents to joinder in this action, for all unpaid wages, including minimum


                                             18
      Case 1:19-cv-00286-VEC Document 1 Filed 01/10/19 Page 19 of 25



wage and overtime wages owed by Defendants to De la Rosa and the FLSA Class,

pursuant to 29 U.S.C. §§ 206 and 207, together with an award of an additional equal

amount as liquidated damages, and costs, interest, and reasonable attorneys’ fees, as

provided for under 29 U.S.C. § 216(b).

                   AS AND FOR A SECOND CAUSE OF ACTION
              Illegal Deductions, New York Labor Law, Article 19 § 193
                               12 N.Y.C.R.R. § 2.10(a).
                                   (New York Class)

      82.     De la Rosa incorporates each and every allegation of the preceding

paragraphs, with the same force and effect as though fully set forth herein.

      83.     In violation of the New York Labor Law, Article 19, § 193, Defendants

unlawfully deducted wages from De la Rosa, including, inter alia, deductions by requiring

Superintendents to spend their own money on work-related expenses, which further

reduced wages below the required minimum wage, including but not limited to, tools of

the trade to complete mandated work.

      84.     As a result of the foregoing, De la Rosa seeks judgment against Defendants

on his own behalf, and on behalf of New York Class Members similarly situated for

reimbursement of unlawful deductions, as well as liquidated damages, and interest, and

such other legal and equitable relief from Defendants’ unlawful and willful conduct as the

Court deems just and proper.

                    AS AND FOR A THIRD CAUSE OF ACTION
                              Declaratory Judgment
                         (FLSA Class and New York Class)

      85.     Plaintiff, for himself and on behalf of the FLSA Class and New York Class,

repeat, re-allege and incorporate by reference the prior allegations of this complaint as if

fully alleged herein.

      86.     This action provides a ripe and justiciable case or controversy.



                                            19
      Case 1:19-cv-00286-VEC Document 1 Filed 01/10/19 Page 20 of 25



       87.     It is just and equitable that the Court declares the rights and other legal

relationships of the parties.

       88.     De la Rosa, the FLSA Class and New York Class are entitled a declaration

that Defendants acts are in violation of the FLSA and NYLL.

              AS AND FOR A FOURTH CAUSE OF ACTION
      NYLL Wage Theft Prevention Act – Failure to Provide Wage Statements
                              (New York Class)

       89.     De la Rosa, on behalf of himself and the New York Class members, repeats

and re-alleges and incorporates each and every allegation of the preceding paragraphs,

with the same force and effect as though fully set forth herein.

       90.     The NYLL and Wage Theft Prevention Act (“WTPA”) require employers to

provide employees with an accurate wage statement each time they are paid.

       91.     Throughout De la Rosa’s employment with Defendants, Defendants

willfully failed to provide De la Rosa and the New York Class with wage statements at the

end of every pay period that correctly identified the name of the employer; address of

employer; rates of pay or basis thereof; regular hourly rate; whether paid by the hour,

shift, day, week, salary, piece, commission, or other; number of overtime hours worked;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net

wages; and such other information as required by NYLL § 195(3).

       92.     Due to Defendants’ violations of the NYLL, Plaintiff and the New York

Class are entitled to recover from Defendants per employee liquidated damages of

$250.00 per work day that the violations occurred, or continue to occur, up to $5,000.00,

together with costs, reasonable attorneys’ fees, pre-judgment and post-judgment interest,

and injunctive and declaratory relief, pursuant to the NYLL § 198(1-d).




                                             20
      Case 1:19-cv-00286-VEC Document 1 Filed 01/10/19 Page 21 of 25



                AS AND FOR A FIFTH CAUSE OF ACTION
        NYLL Wage Theft Prevention Act – Failure to Provide Wage Notices
                              (New York Class)

      93.      De la Rosa, for himself and on behalf of the FLSA Class and New York

Class, repeats, re-alleges and incorporates by reference the prior allegations of this

complaint as if fully alleged herein.

      94.      The NYLL and WTPA, as well as the NYLL’s interpretative regulations,

such as but not limited to 12 N.Y.C.R.R. Part 141, require employers to provide all

employees with a written notice of wage rates at the time of hire and whenever there is a

change to an employee’s rate of pay.

      95.      From its enactment on April 9, 2011, the Wage Theft Prevention Act also

required employers to provide an annual written notice of wages to be distributed on or

before February 1 of each year of employment (later amended to be distributed “upon

hiring” and not annually) and to provide to employees, a written notice setting forth the

employee’s rates of pay and basis thereof; the name of the employer; physical address of

the employer’s business; names used by the employer; and other legally-mandated

disclosures.

      96.      In violation of NYLL § 191, Defendants failed to furnish Plaintiff, at the

time of hiring (and annually for those years prior to the amendment) or whenever there

was a change to their rate of pay, with wage notices containing the rate or rates of pay and

basis thereof; whether paid by the hour, shift, day, week, salary, piece, commission, or

other; allowances, if any, claimed as part of the minimum wage, including tip, meal, or

lodging allowances; the regular pay day designated by the employer in accordance with

NYLL § 191; the name of the employer; any “doing business as” names used by the

employer; the physical address of the employer’s main office or principal place of




                                            21
       Case 1:19-cv-00286-VEC Document 1 Filed 01/10/19 Page 22 of 25



business, and a mailing address if different; the telephone number of the employer; and

anything otherwise required by law; in violation of the NYLL § 195(1).

       97.     Due to Defendants’ violation of NYLL § 195(1), De la Rosa and New York

Class Members are entitled to recover from Defendants liquidated damages: (a) for the

time period commencing six years before the filing of this Complaint, through February

27, 2015, the sum $50 per work week, up to $2,500; and (b) from February 27, 2015

through the resolution of this case, $50.00 per work day, up to $5,000.00, together with

reasonable attorneys’ fees, and costs of disbursements of the action, pursuant to the NYLL

§ 198(1-b).

                        AS AND FOR A SIXTH CAUSE OF ACTION
                          New York Labor Law – Overtime Wages
                                    (New York Class)

       98.     Plaintiff, for himself and on behalf of the FLSA Class and New York Class,

repeats, re-alleges and incorporates by reference the prior allegations of this complaint as if

fully alleged herein.

       99.     The overtime wage provisions of the NYLL, including Article 19, and its

supporting regulations, apply to Defendants and De la Rosa.

       100.    Defendants willfully failed to pay De la Rosa for all of the hours that he

worked in excess of 40 hours in a workweek.

       101.    Defendants willfully failed to pay Plaintiff premium overtime at a rate of

time and one-half their regular hourly rate for all hours worked in excess of 40 hours per

workweek.

       102.    As a result of the long hours that De la Rosa worked per week and the low

amount of his fixed pay, the amount of pay fell below New York’s minimum hourly wage

rate. By way of example, in August 2016, New York’s minimum wage rate was $9.00 per




                                              22
       Case 1:19-cv-00286-VEC Document 1 Filed 01/10/19 Page 23 of 25



hour. In light of De la Rosa’s average workweek of approximately 80 hours, his rate of pay

($500 per week) often fell below $6.25 per hour.

       103.    Defendants willfully failed to keep, make, preserve, maintain, and furnish

accurate records of time worked by De la Rosa.

       104.    As a result of Defendants’ knowing or intentional failure to pay Plaintiff

overtime wages for hours worked in excess of 40 hours per workweek, Plaintiff is entitled

to compensation for unpaid overtime, liquidated damages, attorneys’ fees and costs of the

action, and pre-judgment and post-judgment interest.

       105.    All members of the New York Class are similarly entitled to compensation

for unpaid overtime, liquidated damages, attorneys’ fees and costs of the action, and pre-

judgment and post-judgment interest.

                                      RELIEF SOUGHT

       WHEREFORE, the Plaintiff, Zenon De la Rosa, on behalf of himself and the

FLSA Class and the New York Class, respectfully requests that the Court grant the

following relief:

       1.      Designation of this action as a collective action on behalf of the FLSA Class

members and ordering the prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to all

similarly situated members of an FLSA Class, apprising them of the pendency of this

action, permitting them to assert timely FLSA claims in this action by filing individual

Consents to Sue pursuant to 28 U.S.C. § 216(b) and appointing Plaintiff and his counsel to

represent the FLSA Class Members;

       2.           Certification of this action as a class action pursuant to Fed. R. Civ. P.

23(a), (b)(2) and (b)(3) on behalf of the New York Class members and appointing Plaintiff

and his counsel to represent the class;

       3.      An order tolling the statute of limitations;


                                               23
       Case 1:19-cv-00286-VEC Document 1 Filed 01/10/19 Page 24 of 25



       4.      That the Court declare, adjudge and decree that Defendants violated the

overtime wage provisions of the FLSA as to the Representative Plaintiff, the FLSA Class

and the New York Class;

       5.      That the Court declare, adjudge and decree that Defendants willfully

violated their legal duties to pay minimum wages and overtime compensation as required

under the FLSA and NYLL;

       6.      That the Court declare, adjudge and decree that the Representative Plaintiff

and the FLSA Class Members were at all times relevant hereto, and are, entitled to be paid

overtime for work beyond 40 hours in a week remuneration for unlawful deductions; and

that the amounts to which Representative Plaintiff, the FLSA Class and the New York

Class are entitled is to be doubled as liquidated damages and awarded thereto;

       7.      That the Court make an award to the Representative Plaintiff, the FLSA

Class and the New York Class of damages and/or restitution for the amount of unpaid

compensation, unpaid overtime compensation, including interest thereon, and statutory

penalties in an amount to be proven at trial;

       8.      That the Court make an award to the Representative Plaintiff and the New

York Class of reimbursement for all unlawful deductions;

       9.      For all other Orders, findings and determinations identified and sought in

this Complaint;

       10.     For pre-judgment and post-judgment interest on the amount of any and all

economic losses, at the prevailing legal rate, under the NYLL and CPLR;

       11.     For reasonable attorneys’ fees and expenses of this action, pursuant to 29

U.S.C. § 216(b), New York Labor Law and as otherwise provided by law;

       12.     Declaring that Defendants violated the notices and record keeping

provisions of NYLL and WTPA;


                                                24
       Case 1:19-cv-00286-VEC Document 1 Filed 01/10/19 Page 25 of 25



       13.     An award of statutory damages for Defendants’ failure to provide accurate

wage statements pursuant to NYLL § 198(1-d);

       14.     An award of statutory damages for Defendants’ failure to provide proper

and/or accurate wage notices pursuant to NYLL § 198(1-b);

       15.     A permanent injunction requiring Defendants to pay all statutorily required

wages pursuant to the FLSA and NYLL; and

       16.     Such other relief as this Court deems just and proper.

                                            JURY DEMAND

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a

trial by jury on all questions of fact raised by the complaint.



Dated: January 10, 2019                             RAPAPORT LAW FIRM, PLLC


                                            By:                     /s/
                                                    ___________________________
                                                    Marc A. Rapaport, Esq.
                                                    Attorneys for Zenon De la Rosa
                                                    and the Plaintiff Classes
                                                    One Penn Plaza
                                                    250 West 34th Street, Suite 2430
                                                    New York, NY 10119
                                                    Ph: (212) 382-1600




                                               25
